Citation Nr: 0723592	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) and dysthymia, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Codes 9411, 9433 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004 and April 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a higher evaluation, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) reporting 
the results of its review of the issue on appeal and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical records (SMRs), and 
VA medical records, and secured an examination in furtherance 
of his claim.  VA has no duty to inform or assist that was 
unmet.

The veteran was service connected for PTSD, rated as 30 
percent disabling, in a rating decision dated in February 
1997.  He filed a claim for an increased rating in October 
2004 and was awarded an increase to 50 percent by a March 
2005 rating decision, which he has appealed.

The veteran was afforded a VA PTSD examination in January 
2005.  The examiner noted that his last PTSD examination was 
in December 2002, where he was diagnosed with PTSD and 
depressive disorder not otherwise specified secondary to his 
PTSD; and alcohol abuse secondary to PTSD.  At the December 
2002 examination, the veteran was assigned a GAF of 50.  

At the January 2005 examination, the examiner noted that the 
veteran had had a very unstable work history and he reported 
that he could not hold jobs because people would "get on 
[his] nerves and he would quit or get fired."  The veteran 
reported that eventually his family convinced him to come and 
work on his brother's feed lot in Kansas, and he has managed 
to hold onto this job, but the veteran noted that there were 
times when it was tenuous and if he had not been working for 
his brother he would not have held the job.  

In terms of his alcohol abuse, the veteran reported that he 
goes to a bar three to five nights a week, but stated that he 
had cut down on his drinking to one or two beers, and at the 
time of this examination, he stated that he had not gone to 
the bar in over two weeks.  The veteran reported that he had 
not used alcohol heavily in seven or eight years.  He stated 
that he was recently started on an unknown medication for 
anxiety through his primary care physician.  

As far as the veteran's social history, he reported that he 
lives in a trailer near his mother's house, on 160 acres of 
land that he owns.  He noted that he lives on either the same 
property or adjoining property as his mother and stated that 
he tried to have dinner with her every night.  The veteran 
reported that the last time he dated was in 1984 or 1985 when 
his caught his girlfriend cheating on him with his best 
friend, and after this event he held a gun to his head and 
called his girlfriend on the phone.  The veteran reported 
that he is very socially isolated, and has very few 
acquaintances or friends, but he is trying to get involved 
with hobbies such as "cutting" horses or doing horse roping 
and team roping competitions.  He also stated that he will 
try to go to shows two or three times a year.  He reported 
that he has 25 horses that he has to feed and water everyday, 
and stated that after Vietnam he never wanted to hunt again, 
and noted that he had not fished for two years.  He reported 
that he continued to avoid people; places and feelings as 
well as conversations associated with Vietnam, but also 
stated that after September 11, 2001, he tried to join the 
service but he was too old.

In terms of the veteran's work history, he reported that he 
works for his brother on his farm from 7am to 7pm in the 
spring and summer, and 7am to 4-5pm in the winter and his 
brother pays him $8.00 an hour.  He reported that he has 
almost walked away from his brother's business numerous 
times, and the last time was six months ago.  The veteran 
stated that if he had not been working for his family, he 
would have lost his job dozens of times in the past.  The 
veteran also reported sleep difficulties, including hours of 
insomnia and worsening nightmares of Vietnam since the war in 
Iraq.  He reported experiencing recurring memories of a 
corporal and a good friend who died in Vietnam.

On examination, the psychiatrist reported that the veteran 
was well-developed and well nourished, and noted that his 
affect was sad, his speech was non-pressured, his thought 
process was linear and goal directed, and his concentration 
was good.  The veteran described his mood as being "down and 
depressed", especially since the second war in Iraq 
happened.  The examiner noted that his concentration and 
short-term memory were poor and stated that although he had 
symptoms of anhedonia and passive thoughts of death; he 
denied suicidal and homicidal ideation.  The examiner noted 
that the veteran had never been in psychiatric treatment or 
had therapy, and had never had a suicide attempt or been in a 
psychiatric hospital.  The examiner reported an increased 
startle reflex and hypervigilance.

The examiner gave the veteran's prognosis for improvement as 
fair to poor.  He noted that the veteran had been unable to 
get therapy or psychiatric treatment over the years and noted 
that as he gets older, his PTSD seems to have worsened with 
the war in Iraq and the 9/11 terrorists attacks.  The 
examiner stated that he now meets the criteria for a major 
depressive disorder and not just depressive disorder not 
otherwise specified.  The examiner opined that more than 
likely, if the veteran was not working for a family member, 
he would have gone through dozens of jobs in the last twelve 
years.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was chronic PTSD, recurrent 
major depressive disorder, and alcohol abuse.  There was no 
Axis II diagnosis, the Axis III (general medical conditions) 
diagnoses stated "please see medical history in the chart", 
and in Axis IV (psychosocial and environmental problems), the 
examiner noted that the veteran lost friends in Vietnam and 
stated that he had a poor work history before working for his 
younger brother for twelve years, and noted that he had not 
dated anyone since 1985, and stated that he is unmarried, has 
never had children, and is always looking for a relationship.  
The Axis V (global assessment of functioning) (GAF) score 
report was 50 for PTSD due to nightmares, trauma memories, 
and avoidance symptoms with an increased startle reflex and 
hypervigilance; 52 for major depressive disorder; 60 for 
alcohol abuse; and the examiner gave the veteran an overall 
service-connected GAF score of 50.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, and Dysthymic disorder is evaluated under Diagnostic 
Code 9433.  Under Diagnostic Codes 9411 and 9433, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).   
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R.  § 
4.126(b).  

Here, there is evidence of impairment of short-term memory, 
disturbances of mood, and difficulty in establishing and 
maintaining effective social relationships such as would 
warrant the currently assigned 50 percent rating.  However, 
taking into account all of the evidence of record, the Board 
finds that the higher, 70 percent, rating is not warranted.  
It has not been shown that the veteran's PTSD and dysthymic 
disorder have resulted in deficiencies in most areas.  There 
is no evidence of symptoms such as suicidal or homicidal 
ideation; no evidence of obsessional rituals; no evidence of 
speech that is intermittently illogical, obscure, or 
irrelevant; no evidence of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; no evidence of impaired 
impulse control or spatial disorientation; and no evidence of 
neglect of personal appearance and hygiene.  There is some 
evidence of difficulty-but not inability-to establish and 
maintain effective relationships.  For example, while the 
veteran stated that he has not had a girlfriend since around 
1985, he has maintained meaningful relationships with his 
brother and mother.  He currently works for his brother, and 
he lives on the same property as his mother and noted that he 
makes an effort to have dinner with her every night.  He also 
interacts socially enough to frequently go to bars.  In 
addition, the veteran is able to get up every morning and 
feed and water his 25 horses before going to work for his 
brother.  The ability to maintain this type of daily routine 
demonstrates that he is able to adapt to stressful 
circumstances in a work-like setting.

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's psychiatric 
disability picture more nearly approximates the criteria 
required for the currently assigned 50 percent rating, and 
that an increased rating is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Although the veteran has described his PTSD as being so 
severe that he deserves a higher rating, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2006).  
The current evidence of record does not demonstrate that his 
PTSD has resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  It is 
undisputed that his PTSD has an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to an increased rating for PTSD and dysthymia, 
currently rated as 50 percent disabling, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


